Dykman, J.,
(dissenting.) This action was brought to determine the claims to real property in which the defendant claims some interest, arising from the following facts: William A. Hoar, the uncle of the defendant, bought the property, and paid for it, and caused the conveyance to be made in the name of the defendant as grantee. The uncle, however, retained the possession of the property down to the time of his death, and the possession *381and control thereof has continued in the plaintiffs, who are his children, ever since. There is proof sufficient to show that the defendant consented to the action of his oncle in taking the title in his name, under an agreement to give up the same, upon request, whenever certain differences between his uncle and his wife should be terminated. Under these circumstances, the defendant took the naked legal title only, while the actual ownership was in the purchaser; and a court of equity would compel the defendant to yield the title to the plaintiffs. Foote v. Bryant, 47 N. Y. 544; Carr v. Carr, 52 N. Y. 260; Ryan v. Dox, 34 N. Y. 307; Church v. Kidd, 3 Hun, 265. We think the verdict should have been directed for the plaintiffs, and the judgment should be reversed, and a new trial granted, with costs to abide the event.
NOTE.
Resulting Trusts. When a conveyance is made to one person, the consideration for which moves from another, a trust results in favorof the latter. Bigley v. Jones, (Pa.) 7 Atl. Rep. 54; Donlin v. Bradley, (Ill.) 10 N. E. Rep. 11; Harris v. McIntyre, (Ill.) 8 N. E. Rep. 182; Springer v. Young, (Or.) 12 Pac. Rep. 400; Smith v. Brown, (Tex.) 1 S. W. Rep. 573; Bedford v. Graves, (Ky.) Id. 534; Ward v.Matthews, (Cal.) 14 Pac. Rep.604; O’Connor v. Irvine, (Cal.) 16 Pac. Rep. 236; Carter v. Challin, (Ala.) 3 South. Rep.313; Reynolds v. Sumner, (Ill.) 14 N. E. Rep. 661; Craig v. Turley’s Adm’r, (Ky.) 6 S. W. Rep. 648. And such trust results, even though the consideration has been in fact advanced by the grantee for the other pefson; the grantee holding the title as security for such advances. Barroilhet v. Anspacher, (Cal.) 8 Pac. Rep. 804; Walton v. Karnes, (Cal.) 7 Pac. Rep. 676. But see, to the contrary, In re Wood, 5 Fed. Rep. 443; Bear v. Koenigstein, (Neb.) 20 N. W. Rep. 104. An oral agreement to purchase for another at a bona fide sheriff's sale will not of itself raise a trust. Fraud at the time of the sale, or the payment of the purchase money, is necessary. Appeal of McCall, (Pa.) 11 Atl. Rep. 206. After the legal title has been conveyed to one who agreed to buy for another, the application of 'the latter’s money to pay notes for the purchase money creates no resulting trust in favor of the other. The trust must attach, if ever, at the time of the original conveyance. Beecher v. Wilson, (Va.) 6 S. E. Rep. 209.
Where a party, while acting as agent for another, collecting rents, paying bills, etc., buys land at the request of his principal, but takes the legal title in his own name, advancing the money himself, which the principal afterwards repays him, a trust results in favor of such principal and his representatives, under Civil Code Cal. § 853, providing that “when a transfer of real property is made to one person, and the consideration thereof is paid by or for another, a trust is presumed to result in favor of the person by or for whom such payment is made; ” it being sufficient if the money paid by the party taking the legal title was advanced as a loan. Heilman v. Messmer, (Cal.) 16 Pac. Rep. 766.
Where the brothers of a merchant take a lease in course of their management of his business, which he had intrusted to them, and pay the first month’s rent under it from his funds, treating the lease as his property during his life, but refusing, after his death, to assign the lease to his executors, equity will establish a resulting trust in the lease in favor of the decedent’s estate. Plant v. Plant, (N. J.) 13 Atl. Rep. 849.
Defendant, having a judgment lien on real estate belonging to plaintiff, entered into a paroi agreement with her to sell the property under the judgment, and bid it in for her, she to have a certain time to redeem. Held that, in default of payment of any ‘portion of the redemption money, there was no trust resulting, under the agreement, in favor of the plaintiff. Salsbury v. Black, (Pa.) 13 Atl. Rep. 67.
A resulting trust in real estate maybe proved by paroi testimony; but such proof must be full and clear. Lofton v. Sterrett, (Fla.) 2 South. Rep. 837; Walton v. Karnes, (Cal.) 7 Pac. Rep. 676; Mallagh v. Mallagh, (Cal.) 16 Pac. Rep. 535; Sullivan v, Sullivan, (Tenn.) 6 S. W. Rep. 876; P’Pool v. Thomas, (Ky.) 8 S. W. Rep. 198.